Citation Nr: 1018036	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran has Recognized Guerilla service from November 
1942 to November 1945, and thereafter continued serving in 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States until June 1946.  He died in May 
1996, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The record shows that although the appellant filed her claim 
for benefits in 2002, until 2007 the RO regularly denied the 
claim administratively for failure to produce certain 
documents.  It was not until August 2007 that the RO finally 
issued a rating decision denying the claim on the merits.  In 
October 2007, the appellant submitted a statement the Board 
construes as a notice of disagreement as to the August 2007 
rating action.  The Board accordingly finds that the matter 
at hand is the appellant's original claim seeking service 
connection for the cause of the Veteran's death.

 
FINDINGS OF FACT

1.  The Veteran died in May 1996; his death certificate lists 
the immediate cause of death as cardiac arrhythmia, with 
other significant conditions contributing to death listed as 
pneumohydrothorax secondary to pulmonary tuberculosis, and 
chronic obstructive pulmonary disease (COPD) secondary to 
chronic bronchitis.

2.  At the time of the Veteran's death, service-connected was 
not in effect for any disability.

3.  Cardiac arrhythmia, pneumohydrothorax, pulmonary 
tuberculosis, COPD, or chronic bronchitis did not originate 
during the Veteran's service or until decades thereafter and 
are not otherwise etiologically related to the Veteran's 
active service, and the Veteran's death was not otherwise 
etiologically related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).

Certain chronic diseases, including cardiovascular disease 
and tuberculosis, may be presumed to have incurred in 
service, although not otherwise established as such, if 
manifested to a degree of 10 percent or more within one year 
(or three years, for tuberculosis) of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.307(a)(3) (2009); see 38 U.S.C.A. § 1101 
and 38 C.F.R. § 3.309(a).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2009).

At the time of the Veteran's death, service connection was 
not in effect for any disability.

A service treatment report from June 1945 indicated that the 
Veteran had normal clinical evaluations of his body systems 
with the exception of a musculoskeletal defect of a shrapnel 
wound.  Significantly, the examination report did not 
indicate any abnormalities with respect to the Veteran's 
cardiovascular system or lungs.

The limited post-service medical records do not support the 
appellant's claim. 
The Veteran's death certificate lists the immediate cause of 
death as cardiac arrhythmia, with other significant 
conditions contributing to death listed as pneumohydrothorax 
secondary to pulmonary tuberculosis, and chronic obstructive 
pulmonary disease (COPD) secondary to chronic bronchitis.  
The death certificate does not address the etiology of any 
listed disorder.

A Certificate of Confinement from August 2003 certified the 
Veteran's admission in the Dumangas District Hospital for 
pulmonary tuberculosis from February 15, 1996 to March 11, 
1996.  The document demonstrates that the Veteran was treated 
for a condition which ultimately contributed to his death, 
but does not address the etiology of the tuberculosis or 
otherwise mention the Veteran's service.

In short, the post-service medical records show that in 1996, 
the Veteran had tuberculosis, and also that he died from 
certain disorders.  The referenced evidence does not address 
the etiology of any disorder mentioned, or otherwise 
reference the Veteran's period of service.

The only evidence supportive of the appellant's claim 
consists of the statements of the appellant herself.  She 
alleges that beginning in service and continuing unabated 
until his death, the Veteran experienced conditions including 
malaria, tuberculosis, lung problems, arthritis and 
malnutrition.  There is no indication that the appellant 
possesses any experience, training or education that would 
qualify her as competent to offer medical opinions.  As a 
layperson, however, she is certainly competent to offer her 
observations of the Veteran through the years.  In this case, 
her observations carry only marginal probative value.  She 
married the Veteran in 1968, more than 22 years after he left 
service.  She has not provided any information as to whether 
she first met him in an earlier year, but the Board points 
out that according to the certificate establishing her 
marriage to the Veteran, she was 28 years of age when they 
married in 1968.  As she therefore was born after the Veteran 
left service, her statements could not be based on her 
observations of the Veteran's condition in service or even 
three years after service.  She notably has not alleged that 
she is only reporting what the Veteran himself told her.  

In short, the appellant's statements concerning the Veteran's 
symptoms in service or within three years of his discharge 
are not based on her personal observations or knowledge, but 
merely her speculation.  As the record does not support her 
speculation, her statements are not entitled to any probative 
value.

The Board acknowledges that the U.S. Court of Appeals for the 
Federal Circuit has suggested that laypersons perhaps can 
establish the required nexus to service in some cases.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
(vacating and remanding a decision in which the United States 
Court of Appeals for Veterans Claims categorically held in a 
service connection case that "'a valid medical opinion' was 
required to establish nexus, and that [a lay person] was 'not 
competent' to provide testimony as to nexus because [that 
individual] was a layperson.").  The Board concludes, 
however, that the matter of whether cardiac arrythmia, 
pneumohydrothorax, tuberculosis, COPD or chronic bronchitis 
is related to alleged symptoms in service occurring 40 years 
ago is clearly a matter that are far removed from the realm 
of lay expertise.  The appellant is not competent to offer an 
opinion concerning medical etiology in this case.

In sum, there is no evidence of the Veteran's fatal 
conditions in service or until decades after service, and no 
competent evidence suggesting a link to service, or otherwise 
suggesting the Veteran's death is related to service.  As the 
preponderance of the evidence is against the claim, service 
connection for the cause of the Veteran's death is denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008). The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in July 2007 and May 2009.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The claim was 
last readjudicated in a July 2009 supplemental statement of 
the case.

The appellant has identified the Western Visayas Medical 
Center as a potential source of record for this claim.  The 
record shows that the RO attempted to obtain records from 
that facility, but that the facility responded in March 2008 
that the Veteran's post-service medical records from 1970-
1999 were unavailable due to fire and water damage at the 
hospital in July 2001.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file.

VA has not obtained a medical opinion in this case given 
that, as already discussed, there is no evidence of the fatal 
conditions in service or until decades after service, and no 
competent evidence suggesting a link between the Veteran's 
death and service.  In such circumstances, there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The appellant has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to assist has prejudiced her 
in the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Hence, 

	(CONTINUED ON NEXT PAGE)


no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.


ORDER

The appeal is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


